     Case 1:19-cv-01004-NONE-BAM Document 40 Filed 01/19/21 Page 1 of 13


 1

 2

 3

 4
                                    UNITED STATES DISTRICT COURT
 5
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 6

 7
       UBALDO FIGUEROA, an individual, on               Case No. 1:19-cv-01004-NONE-BAM
 8     behalf of himself, and on behalf of all
       persons similarly situated,                     FINDINGS AND RECOMMENDATIONS
 9                                                     REGARDING PLAINTIFF’S MOTION
                      Plaintiff,                       FOR FINAL APPROVAL OF CLASS
10                                                     SETTLEMENT
              vs.
11
       CONNER LOGISTICS, INC., a                        (Doc. No. 36)
12
       California Corporation; and Does 1
13     through 50, inclusive,

14                    Defendants.

15

16           On December 18, 2020, Plaintiff Ubaldo Figueroa (“Plaintiff”), an individual, on behalf of
17    himself, and on behalf of all persons similarly situated, filed a Motion for Final Approval of Class
18    Settlement. (Doc. No. 36.) The matter was referred to the undersigned pursuant to 28 U.S.C.
19    § 636(b)(1)(A), Local Rule 302, and the Standing Order in Light of Ongoing Judicial Emergency
20    in the Eastern District of California. (See Doc. No. 18-1.)
21           The motion came before the Court for hearing on January 15, 2021. Counsel Kyle
22    Nordrehaug appeared by Zoom video on behalf of Plaintiff. Counsel Russell Ryan appeared by
23    Zoom telephone on behalf of Defendant Conner Logistics, Inc.
24           Having considered the briefing, the arguments of counsel, and the record in this case, the
25    Court will recommend that the motion be granted.
26    I.     BACKGROUND
27           This is a hybrid wage-and-hour case alleging both a collective action under the Fair Labor
28
                                                        1
     Case 1:19-cv-01004-NONE-BAM Document 40 Filed 01/19/21 Page 2 of 13


 1    Standards Act (“FLSA”) and a Federal Rule of Civil Procedure 23 class action as to state law

 2    claims. Defendant is a trucking company. Plaintiff worked for Defendant as a truck driver from

 3    May 2014 through September 2014. The operative second amended complaint, filed on June 21,

 4    2019, alleges that Defendant: (1) engaged in unfair competition; (2) failed to pay minimum

 5    wages; (3) failed to provide accurate itemized wage statements; (4) failed to provide wages when

 6    due; (5) violated the Private Attorneys General Act (“PAGA”) of 2004 (i.e., California Labor

 7    Code § 2698 et seq.), and (6) failed to pay straight and overtime compensation in violation of the

 8    FLSA. (Doc. No. 1-1 at Ex. A.) On July 23, 2019, the matter was removed to this Court from the

 9    Superior Court of the State of California, County of Fresno. (Doc. No. 1.)

10           The parties agreed to settlement of all claims following private mediation with Judge

11    Howard Broadman (ret.) and subsequent negotiations. The settlement agreement proposes a total

12    payment of $205,000 to be allocated as follows: up to $18,000.00 in settlement administration; a

13    $10,000 enhancement payment to the named plaintiff; attorneys’ fees up to 25% ($51,250.00);

14    litigation costs and expenses up to $15,000; and $1,537.50 to the Labor Workforce Development

15    Agency (“LWDA”) from the PAGA payment of $2,050.00. (Doc. 36-2, Ex. 2 to Declaration of

16    Norman Blumenthal (“Blumenthal Decl.”), Joint Stipulation of Class Action Settlement and

17    Release of Claims (“Settlement Agreement”) at ¶¶ II.X, II.HH; VI.; VII.) After subtracting the

18    litigation costs, attorneys’ fees, enhancement payment, settlement administration costs, and the

19    LWDA payment, the remaining settlement fund (“Net Settlement Amount”) will be allocated to

20    participating class members. (Id. at II.V.)
21           The settlement share for each participating class member will be calculated by (1)

22    calculating the total weeks worked by all Participating Class Members based on the Class Data

23    (the “Total Work Weeks”); (2) dividing each Participating Class Member’s work weeks based on

24    the Class Data by the Total Work Weeks to determine his or her proportionate share of the Net

25    Settlement Amount (for each Participating Class Member, the "Settlement Share Proportion");

26    and (3) multiplying each Participating Class Member’s Settlement Share Proportion by the Net
27    Settlement Amount. Additionally, participating class members who are FLSA opt-in members

28    will receive an increase of 10% as to their work weeks in the calculation of their Settlement Share
                                                        2
     Case 1:19-cv-01004-NONE-BAM Document 40 Filed 01/19/21 Page 3 of 13


 1    Proportion. Settlement checks shall remain valid for 180 days from the date of issue. If the check

 2    of a Participating Class Member remains uncashed, the funds from such uncashed checks will be

 3    paid to the California Controller’s Unclaimed Property Fund in the name of the Participating

 4    Class Member. (Doc. 36-2, Blumenthal Decl. at ¶ 3(c).)

 5           On March 13, 2020, Plaintiff moved for preliminary approval of the settlement. The

 6    Court held a hearing on the motion and requested supplemental briefing to address the proposed

 7    settlement of the FLSA claim, along with clear identification of the proposed settlement

 8    administrator and the settlement administrator’s related duties. (Doc. No. 26.) Plaintiff filed

 9    supplemental briefing on July 6, 2020, which addressed the issues identified by the Court and

10    included information regarding the proposed service award of $10,000. (Doc. No. 27.)

11           On July 10, 2020, the Court issued findings and recommendations regarding preliminary

12    approval of the class action settlement. (Doc. No. 28.) An order adopting the findings and

13    recommendations issued on August 7, 2020. By its approval, the Court: (1) preliminarily

14    approved the settlement; (2) conditionally certified the class; (3) certified the FLSA collective

15    action for settlement purposes; (4) appointed Plaintiff Ubaldo Figueroa as representative for the

16    class and FLSA collective; (5) appointed Blumenthal, Nordrehaug & Bhowmik as class counsel;

17    (6) approved the Class Notice and FLSA Consent Form; (7) directed that notice be disseminated

18    pursuant to the terms of the settlement; (8) preliminarily approved the proposed procedure for

19    class members to request exclusion and object to the settlement; and (9) set a final fairness

20    hearing. (Doc. No. 32.) The settlement class was defined as: all individuals who were California
21    residents who worked for Defendant, Conner Logistics, Inc. in California as truck drivers at any

22    time during the Class Period. The Class Period is August 11, 2011 through July 11, 2016. (Doc.

23    No. 28 at 2-3.)

24           On October 20, 2020, the Court approved the parties’ stipulation to change the settlement

25    administrator to ILYM Group. (Doc. No. 34.) On the same date, the Settlement Administrator

26    received the Court-approved text for the Notice Packet from Class Counsel. The Settlement
27    Administrator also received a class data file from defense counsel, which contained the name,

28    social security number, last known mailing address, and the total number of applicable
                                                         3
     Case 1:19-cv-01004-NONE-BAM Document 40 Filed 01/19/21 Page 4 of 13


 1    workweeks worked for each Settlement Class member. The data list contained information for 90

 2    individuals. (Doc. No. 36-3, Declaration of Madely Nava (“Nava Decl.”) at ¶¶ 4-5.)

 3           On October 30, 2020, after conducting a National Change of Address search, the

 4    Settlement Administrator mailed the Notice Packet to the class members. (Id. at ¶¶ 6-7.) As of

 5    the date of the motion, five notice packets remained undeliverable. (Id. at ¶ 10.) The Settlement

 6    Administrator did not receive any objections or requests for exclusion from any class members.

 7    (Id. at ¶¶ 11-12.) No objectors appeared at the hearing on the motion for final approval of the

 8    class and collective action settlement.

 9           On December 18, 2020, Plaintiff filed the instant motion for final approval of the class

10    and collective action settlement. (Doc. No. 36.) According to the motion, all 90 class members

11    will be deemed to be participating members who will be paid their portion of the net class

12    settlement amount. Additionally, 24 FLSA members will be participating members. The net

13    class settlement amount is estimated to be $112,268.70 for distribution, the highest gross class

14    payment is estimated to be $4,816.93, and the average gross class payment is estimated to be

15    $1,247.43. (Doc. No. 36-3, Nava Decl. at ¶¶ 13-15.)

16           II.     LEGAL STANDARD

17           Class actions require court approval prior to settlement. Fed. R. Civ. P. 23(e) (“The

18    claims, issues, or defenses of a certified class may be settled, voluntarily dismissed, or

19    compromised only with the court’s approval.”). A proposed class action settlement may be

20    approved if the Court, after class members have an opportunity to be heard, finds that the
21    settlement is “fair, reasonable, and adequate.” Fed. R. Civ. P. 23(e)(2); Rodriguez v. West Publ’g

22    Corp., 563 F.3d 948, 963 (9th Cir. 2009). The Ninth Circuit has identified a non-exhaustive list of

23    factors that a district court may consider when assessing whether a class action settlement

24    agreement meets this standard: (1) the strength of the plaintiffs’ case; (2) the risk, expense,

25    complexity, and likely duration of further litigation; (3) the risk of maintaining class action status

26    throughout the trial; (4) the amount offered in settlement; (5) the extent of discovery completed,
27    and the stage of the proceedings; (6) the experience and views of counsel; and (7) the reaction of

28    the class members to the proposed settlement. Rodriguez, 563 F.3d at 963.
                                                         4
     Case 1:19-cv-01004-NONE-BAM Document 40 Filed 01/19/21 Page 5 of 13


 1           “[S]ettlements of collective action claims under the FLSA also require court approval.”

 2    Nen Thio v. Genji, LLC, 14 F.Supp.3d 1324, 1333 (N.D. Cal. 2014). When confronted with a

 3    motion to settle an FLSA claim, the court “must determine whether the settlement is a fair and

 4    reasonable resolution of a bona fide dispute. If a settlement in an employee FLSA suit does reflect

 5    a reasonable compromise over issues, such as FLSA coverage or computation of back wages, that

 6    are actually in dispute, the district court may approve the settlement in order to promote the

 7    policy of encouraging settlement of litigation.” Id. (internal punctuation and citations omitted). If

 8    there is a bona fide dispute about the defendant’s liability under the FLSA, then the Court should

 9    consider the relevant Rule 23 factors to determine whether to approve the FLSA settlement.

10    Milburn v. PetSmart, Inc., No. 1:18-cv-00535-DAD-SKO, 2019 WL 1746056, *4 (E.D. Cal. Apr.

11    18, 2019).

12           III.    DISCUSSION

13           A.      Bona Fide Dispute

14           The motion does not separately address whether there was a bona fide dispute as to the

15    FLSA claim. However, when addressing the factors for approval of a class settlement, the motion

16    indicates that Defendant asserted defenses that presented serious threats to the claims, asserted

17    that its employment practices complied with all applicable labor laws, asserted facts that could

18    negate essential elements of Plaintiff’s claims, and argued that federal law preempted Plaintiff’s

19    claims. Plaintiff and Class Counsel believed that Defendant’s defenses could be overcome.

20    (Doc. No. 36-1 at 23.) As Defendant contested its liability under the FLSA, the Court is satisfied
21    that there is a bona fide dispute at issue. See Castro v. Paragon Industries, Inc., No. 1:19-cv-

22    00755-DAD-SKO, 2020 WL 1984240, at *12 (E.D. Cal. Apr. 27, 2020) (bona fide dispute found

23    where defendant contended it had complied with the FLSA’s minimum wage and overtime

24    compensation requirements) (and cases cited therein).

25           B.      Rule 23 Factors

26           1.      The Strength of Plaintiff’s Case
27           Plaintiff explains that in advance of settlement negotiations and mediation, Class Counsel

28    conducted a “thorough investigation into the facts of the class action, including a review of
                                                         5
     Case 1:19-cv-01004-NONE-BAM Document 40 Filed 01/19/21 Page 6 of 13


 1    relevant documents and data and a diligent investigation of the Class Members’ claims against

 2    Defendant.” (Doc. No. 36-1 at 22.) Class Counsel also retained a damage valuation expert in

 3    advance of mediation. Plaintiff indicates that the parties and their counsel recognize that, in the

 4    absence of an approved settlement, they would face protracted litigation, including a contested

 5    motion for certification, motions for summary judgment, and trial and appellate proceedings that

 6    would consume time and resources and present litigation risks. (Id.)

 7           The Court finds that the factor relating to the strength of Plaintiff’s case weighs in favor of

 8    approval of the settlement.

 9           2.      The Risk, Expense, Complexity, and Likely Duration of Further Litigation

10           The motion explains that Defendant asserted a number of defenses that presented serious

11    threats to the claims at issue. For instance, Defendant asserted that the employment practices

12    complied with all applicable labor laws and that drivers recorded their own time. Defendant also

13    argued that when required, rest break premiums were paid, and the decision in Brinker v.

14    Superior Court, 53 Cal. 4th 1004 (2012), weakened Plaintiff’s claims on liability value and class

15    certification. Additionally, Defendant asserted facts that could negate essential elements of

16    Plaintiff’s claims. Defendant contended, for example, that its truck drivers were able to take meal

17    and rest breaks because they controlled their own schedules. Defendant further contended that

18    federal law preempted Plaintiff’s claims. Plaintiff indicates that there could be significant

19    problems of proof regarding the extent to which class members missed breaks. Plaintiff avers

20    that if successful, Defendant’s defenses could eliminate or substantially reduce recovery.
21    Although Plaintiff believes these defenses could be overcome, Defendant maintain that these

22    defenses have merit and present a risk to recovery.

23           In addition, Plaintiff reports that Defendant provided tax documents and other information

24    showing that Defendant lacked the financial ability to pay a significant judgment. Plaintiff asserts

25    that continued prosecution of the claims could have resulted in the class recovering little or

26    nothing. Plaintiff also claims that there was significant risk if the action was not settled, then
27    Plaintiff would be unable to obtain class certification and maintain a certified class through trial.

28    At mediation, Defendant opposed the propriety of class certification and it would have been hotly
                                                          6
     Case 1:19-cv-01004-NONE-BAM Document 40 Filed 01/19/21 Page 7 of 13


 1    contested.

 2            Plaintiff and Class Counsel reportedly recognize the expense and length of continuing to

 3    litigate this action through possible appeals that could take several years. Class Counsel also has

 4    considered the uncertain outcome and risk of litigation, recognizing the inherent problems of

 5    proof and the asserted defenses. Plaintiff and Class Counsel have determined that the settlement

 6    is in the best interest of the class.

 7            In light of these circumstances, the Court finds that settlement provides a substantial and

 8    immediate benefit to the class and the collective which is “preferable to lengthy and expensive

 9    litigation with uncertain results.” Morales v. Stevco, Inc., 2011 WL 5511767, at *10 (E.D. Cal.

10    Nov. 10, 2011).

11            3.      The Amount Offered in Settlement

12            The parties have agreed to settle this action for a Gross Settlement Amount of $205,000.

13    According to Plaintiff, the total damage valuation in this action was $919,096, and the settlement

14    amount is approximately 22% of the value of the damages at issue in this case. (Doc. No. 36-1 at

15    19-20; Doc. No. 36-2, Blumenthal Decl. at ¶ 7(d).)

16            Class Counsel indicates that the Gross Settlement Amount is equivalent to approximately

17    $82 per workweek and the Net Settlement Amount provides an average recovery of more than

18    $1,100 per Class Member ($43 per workweek). (Id.) Class Counsel believes this compares

19    favorably to similar class settlements on behalf of truck drivers. Class Counsel reportedly has

20    been involved in recent class settlements involving similar claims on behalf of truck drivers which
21    provided average net recoveries as follows: May Trucking - $431 per person ($50 per work week);

22    Navajo - $691 per person ($36 per workweek); Gardner - $993 per person ($27.50 per workweek),

23    A&I Transport - $955 per person ($14.20 per workweek); Core-Mark - $877 ($12.50 per

24    workweek); Estenson - $835 per person ($9.30 per workweek); and, New Prime - $209 per person

25    ($20 per workweek). (Id.)

26            “[C]ourts that have approved settlements releasing both FLSA and Rule 23 claims
27    generally do so only when the parties expressly allocate settlement payments to FLSA claims.”

28    See Thompson v. Costco Wholesale Corp., 2017 WL 697895, at *8 (S.D. Cal. Feb.22, 2017).
                                                         7
     Case 1:19-cv-01004-NONE-BAM Document 40 Filed 01/19/21 Page 8 of 13


 1    Here, members who have agreed to release their FLSA claims will receive a 10% increase of their

 2    settlement share. (Doc. No. 36-2, Blumenthal Decl. at ¶7(f).)

 3           The Court finds that this factor weighs in favor of approval of the settlement.

 4           4.      The Extent of Discovery Completed and the Stage of the Proceedings

 5           The settlement was reached after informal and formal discovery, private mediation and

 6    subsequent negotiations. Class Counsel investigated the facts of the case by reviewing relevant

 7    documents and data and conducting an independent investigation. The parties reportedly

 8    exchanged information regarding the number of possible class members and Defendant’s payroll

 9    and employment information for the class, including internal documents, tax documentation,

10    wage statements, earnings and other compensation and employment-related materials. (Doc. 36-

11    2, Blumenthal Decl. at ¶¶ 6(d), (e).) Plaintiff believes that the investigations by counsel were

12    more than sufficient to give them a sound understanding of the merits of their positions and to

13    evaluate the worth of the claims in light of the asserted defenses. (Id. at ¶ 6(e).) Class Counsel

14    also retained a damage valuation expert in advance of mediation.

15           The Court finds that consideration of this factor likewise weighs in favor of approval of

16    the settlement. See Rodriguez v. Danell Custom Harvesting, LLC, 327 F.R.D. 375, 388 (E.D. Cal.

17    2018) (“The fact that the parties believe they engaged in sufficient discovery to weigh the merits

18    of the action and engaged the services of a professional mediator in settling the action weighs in

19    favor of approving the class action settlement.”)

20           5.      The Experience and Views of Counsel
21           In determining whether a settlement is fair and reasonable, the Court is to accord great

22    weight to the recommendation of counsel because they are aware of the facts of the litigation and

23    in a better position than the court to produce a settlement that fairly reflects the parties’ expected

24    outcome in the litigation. Rodriguez, 327 F.R.D. at 388–89. Class Counsel is experienced in

25    class actions, including labor and employment litigation, wage and hour class actions,

26    representative PAGA actions and complex litigation. Class Counsel has concluded the settlement
27    is fair, adequate and reasonable and in the best interests of the class. (Doc. No. 36-1 at 21.) This

28    factor accordingly weighs in favor of approval of the settlement.
                                                          8
     Case 1:19-cv-01004-NONE-BAM Document 40 Filed 01/19/21 Page 9 of 13


 1           6.      The Reaction of the Class Members to the Proposed Settlement

 2           The response by the class has been positive. There are no objections and no requests for

 3    exclusion. The absence of any objections is compelling evidence that the settlement is fair,

 4    adequate and reasonable. Rodriguez, 327 F.R.D. at 389; see Bolton v. U.S. Nursing Corp., 2013

 5    WL 5700403, at *2, *4 (N.D. Cal. Oct. 18, 2013) (approving settlement where no objections

 6    filed, and one of 2,765 class members requested exclusion from settlement).

 7           7.      Arm’s Length Negotiation and the Absence of Collusion

 8           “Where a class action is settled prior to class certification, the Court must also consider

 9    whether there is evidence of collusion or other conflicts of interest before approving the

10    settlement.” Rodriguez, 327 F.R.D. at 389 (citing In re Bluetooth Headset Products Liability

11    Litigation, 654 F.3d 935, 946 (9th Cir. 2011)). Examples of signs that a settlement is the product

12    of collusion include “(1) when counsel receive a disproportionate distribution of the settlement, or

13    when the class receives no monetary distribution but class counsel are amply rewarded; (2) when

14    the parties negotiate a ‘clear sailing’ arrangement providing for the payment of attorneys' fees

15    separate and apart from class funds ...; and (3) when the parties arrange for fees not awarded to

16    revert to defendants rather than be added to the class fund.” Id. (quoting In re Bluetooth, 654 F.3d

17    at 947).

18           Here, the settlement was presented to the Court only after the parties had engaged in

19    private mediation with Judge Howard Broadman (ret.). The matter did not settle at mediation and

20    the parties engaged in further negotiations and arms-length discussions spanning another nine
21    months. (Doc. No. 36-2, Blumenthal Decl. at ¶ 6(g).) There is a low possibility of fraud or

22    collusion. Notably, Class Counsel is seeking 25% of the common fund in fees, which is the

23    acceptable benchmark for attorneys’ fees, and the class is receiving a monetary benefit. Second,

24    there is no clear sailing arrangement for the payment of attorneys’ fees. (Doc. 36-2, Ex. 2 to

25    Blumenthal Decl., Settlement Agreement at ¶ XIV, C.) Third, and finally, unawarded fees do not

26    revert to Defendant.
27           Upon consideration of the totality of the circumstances, the Court finds that the settlement

28    is the result of an arm’s length negotiation and there is no evidence of collusion or other conflicts
                                                         9
     Case 1:19-cv-01004-NONE-BAM Document 40 Filed 01/19/21 Page 10 of 13


 1     of interest.

 2             C.     Settlement Administrator Fees/Expenses

 3             As noted above, the Settlement Agreement allocated up to $18,000.00 from the Gross

 4     Settlement Amount for payment of costs and expenses due to the Settlement Administrator for

 5     administration of the Settlement. (Doc. No. 36-2, Settlement Agreement at ¶ VII.) ILYM

 6     Group’s total fees and costs for services in connection with the administration of the Settlement

 7     total $14,9144.30. (Doc. No. 36-3, Nava Decl. at ¶ 16.) The Court finds this amount, which is

 8     less than that allocated by the Settlement Agreement, fair and reasonable.

 9             IV.    CONCLUSION AND RECOMMENDATION

10             Based on the foregoing, IT IS HEREBY RECOMMENDED that Plaintiff’s Motion for

11     Final Approval of Class Settlement (Doc. No. 36.) be GRANTED, subject to the following

12     findings:

13             1.     All terms used herein shall have the same meaning as defined in the set forth in the

14     Joint Stipulation of Class Settlement and Release of Claims (“Settlement”);

15             2.     This Court has jurisdiction over this action and the Settlement;

16             3.     With respect to the Settlement Class and for purposes of approving this Settlement

17     only, this Court finds that: (a) the members of the Settlement Class are ascertainable and so

18     numerous that joinder of all members is impracticable; (b) there are questions of law or fact

19     common to the Settlement Class, and there is a well-defined community of interest among

20     members of the Settlement Class with respect to the subject matter of the Action; (c) the claims of
21     Plaintiff are typical of the claims of the members of the Settlement Class; (d) a class action is

22     superior to other available methods for an efficient adjudication of this controversy; and (e) the

23     counsel of record for Plaintiff, Blumenthal, Nordrehaug & Bhowmik, are qualified to serve as

24     counsel for the Settlement Class. The Settlement Class is hereby defined to include: all

25     individuals who were California residents who worked for Defendant, Conner Logistics, Inc. in

26     California as truck drivers at any time during the Class Period. The Class Period is August 11,
27     2011 through July 11, 2016;

28             4.     The Court finds that a bona fide dispute between the parties exists with respect to
                                                         10
     Case 1:19-cv-01004-NONE-BAM Document 40 Filed 01/19/21 Page 11 of 13


 1     the FLSA.

 2            5.      The Court recommends that Blumenthal, Nordrehaug & Bhowmik be confirmed as

 3     counsel for the Settlement Class and FLSA Members (“Class Counsel”), and Plaintiff Ubaldo

 4     Figueroa be confirmed as representative of the Class;

 5            6.      The Notice of Pendency of Class Action Settlement and Hearing Date for Court

 6     Approval (“Class Notice”) and the FLSA Consent Form that were provided to the settlement class

 7     and FLSA members fully and accurately informed them of the terms of the settlement, their right

 8     to receive a Settlement Share, their right to comment on or object to the Settlement and/or the

 9     attorneys’ fees and costs, their right to elect not to participate in the Settlement and pursue their

10     own remedies, and their right to appear and person or by counsel at the final approval hearing and

11     be heard regarding approval of the Settlement.

12            7.      The Court finds and determines that this notice procedure afforded adequate

13     protections to class members and provides the basis for the Court to make an informed decision

14     regarding approval of the settlement based on the responses of Class Members. The Court finds

15     and determines that the notice provided in this case was the best notice practicable, which

16     satisfied the requirements of law and due process. No Class Members filed written objections

17     and no Class Members requested exclusion from the Settlement.

18            8.      The Court recommends that final approval of the Settlement be granted and finds

19     that the Settlement is fair, reasonable and adequate, and in the best interests of the Class Members

20     and FLSA Members as a whole. More specifically, the Court finds that the Settlement was
21     reached following meaningful discovery and investigation conducted by Class Counsel; that the

22     Settlement is the result of serious, informed, adversarial, and arms-length negotiations between

23     the parties; and that the terms of the Settlement are in all respects fair, adequate, and reasonable.

24     In so finding, the Court has considered all of the evidence presented, including evidence

25     regarding the strength of the Plaintiff’s case; the risk, expense, and complexity of the claims

26     presented; the likely duration of further litigation; the amount offered in the Settlement; the extent
27     of investigation and discovery completed; and the experience and views of Class Counsel. The

28     Court has further considered the absence of any objections or requests for exclusion.
                                                          11
     Case 1:19-cv-01004-NONE-BAM Document 40 Filed 01/19/21 Page 12 of 13


 1             9.      The Court finds and determines that the Gross Settlement Amount of $205,000 and

 2     the Settlement Shares to be paid to the Participating Class Members are fair and reasonable. The

 3     Court recommends payment of those amounts be distributed to the Participating Class Members

 4     out of the Net Settlement Amount in accordance with the Settlement. Pursuant to the terms of the

 5     Settlement, the Court recommends that the Settlement Administrator be directed to make payment

 6     to each Participating Class Member in accordance with the Settlement.

 7             10.     The Court finds that the fees and expenses of ILYM Group in administering the

 8     settlement, in the amount of $14,994.30, are fair and reasonable. The Court recommends granting

 9     final approval to and ordering that the payment of that amount be paid out of the Gross Settlement

10     Amount in accordance with the Settlement.

11             11.     The Court finds the PAGA Payment in the amount of $2,050.00 fair and

12     reasonable. The Court recommends that the PAGA Payment be allocated in accordance with the

13     Settlement.

14             12.     The Court recommends that any person who is a Participating Class

15     Member of the Class who does not opt-out shall be deemed to have fully and finally released

16     Defendant and all of the other Released Parties, and each of them, from any and all Claims during

17     the Class Period (“Released Class Claims”).

18             13.     The Court recommends entry of final judgment;

19             14.     After entry of an order adopting these findings and recommendations, the Court

20     shall retain jurisdiction as to all matters relating to the interpretation, administration,
21     implementation, effectuation and enforcement of the Settlement and the order adopting these

22     findings and recommendations; and

23             15.     The Court recommends dismissal of this action, with prejudice, each side to bear

24     its own costs and attorneys’ fees except as provided by the Settlement Agreement or other order

25     of the Court.

26             These findings and recommendations are submitted to the United States District Judge
27     assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen

28     (14) days after being served with these findings and recommendations, the parties may file
                                                           12
     Case 1:19-cv-01004-NONE-BAM Document 40 Filed 01/19/21 Page 13 of 13


 1     written objections with the Court. Such a document should be captioned “Objections to

 2     Magistrate Judge’s Findings and Recommendations.” The parties are advised that failure to file

 3     objections within the specified time may result in the waiver of the “right to challenge the

 4     magistrate’s factual findings” on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014)

 5     (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

 6
       IT IS SO ORDERED.
 7

 8        Dated:     January 19, 2021                           /s/ Barbara   A. McAuliffe            _
                                                         UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         13
